                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Jerome Curry,                                    )         C/A No. 2:19-2437-TMC-PJG
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )           ORDER AND
                                                 )   REPORT AND RECOMMENDATION
Employers Preferred Insurance Company;           )
Sesame II Inc.; Chip Alexander; Kathryn F.       )
Walton; St. Francis Hospital; Wood Law Group,    )
                                                 )
                        Defendants.              )
_____________________________________            )

       The plaintiff, Jerome Curry, proceeding pro se, brings this action pursuant to 28 U.S.C.

§ 1915. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

concludes the action should be summarily dismissed without prejudice and issuance and service of

process.1

I.     Factual and Procedural Background

       Plaintiff indicates attorney Chip Alexander represented him in his case before the South

Carolina Workers Compensation Commission around 2014.             (Compl., ECF No. 1-1 at 1.)

Petitioner’s workers compensation matter arose out of an injury he received while working for

Defendant Sesame II, Inc. (Id. at 8.) Plaintiff indicates that the opposing attorney in that case,

Kathryn Fiehrer Walton, obtained Plaintiff’s mental health records from Defendant St. Francis


       1
         Defendants Kathryn F. Walton and Wood Law Group appeared and filed a motion to
dismiss. That motion is terminated as premature, as the court has not authorized the issuance and
service of process in this matter. See In Re: Procedures in Civil Actions Filed by Non-Prisoner Pro
Se Litigants, No. 3:07-mc-5015-JFA (D.S.C. Sept. 18, 2007).

                                           Page 1 of 6
Hospital, even though he never gave Alexander permission to release his medical records. (Id. at

1, 8.) As a result, Walton used those records against Plaintiff in the workers’ compensation matter.

(Id. at 1.) When Plaintiff confronted Alexander about this, Alexander told him that by law, defense

counsel in a workers’ compensation matter can obtain a claimant’s medical records. (Id. at 2.)

       Plaintiff now brings this action alleging violations of the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), Pub. L. No. 104-191, 110 Stat. 1936 (1996), his right to

privacy, his right to due process, and Occupational Safety and Health Administration (“OSHA”)

regulations, and seeking damages. (Id., ECF No. 1 at 3, 5.)

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying the administrative

costs of proceeding with the lawsuit. This statute allows a district court to dismiss the case upon a

finding that the action “is frivolous or malicious,” “fails to state a claim on which relief may be

granted,” or “seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B).

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901


                                             Page 2 of 6
F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

        B.      Analysis

        The instant case is subject to summary dismissal because Plaintiff fails to demonstrate federal

jurisdiction over his claim. Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively granted by federal

statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Accordingly, a federal

court is required, sua sponte, to determine if a valid basis for its jurisdiction exists, “and to dismiss

the action if no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

Although the absence of subject matter jurisdiction may be raised at any time during the case,

determining jurisdiction at the outset of the litigation is the most efficient procedure. Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999).

        There is no presumption that a federal court has jurisdiction over a case, Pinkley, Inc. v. City

of Frederick, 191 F.3d 394, 399 (4th Cir. 1999), and a plaintiff must allege facts essential to show

jurisdiction in his pleadings. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936);

see also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985) (“[P]laintiffs must

affirmatively plead the jurisdiction of the federal court.”). To this end, Federal Rule of Civil

Procedure 8(a)(1) requires that the complaint provide “a short and plain statement of the grounds for

the court’s jurisdiction[.]”

        The two most commonly recognized and utilized bases for federal court jurisdiction are (1)

“federal question” under 28 U.S.C. § 1331 , and (2) “diversity of citizenship” pursuant to 28 U.S.C.


                                              Page 3 of 6
§ 1332. As discussed below, the allegations contained in Plaintiff’s Complaint do not fall within the

scope of either of these forms of this court’s limited jurisdiction.

       First, federal question jurisdiction requires the plaintiff to show that the case is one “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Here, Plaintiff

purports to assert causes of action pursuant to HIPAA and unspecified OSHA regulations, and

general claims of violations of his rights to privacy and due process. However, HIPAA does not

create a private right of action that would allow individuals to seek monetary recovery against

entities covered by the law. See Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir.

2010); Hopkins v. Bethea, No. 3:06-3467-MBS-JRM, 2007 WL 1231652, at *5 (D.S.C. Apr. 23,

2007) (citing Acara v. Banks, 470 F.3d 569 (5th Cir. 2006)). And Plaintiff does not cite to, nor is

the court aware of, any OSHA regulation that creates liability pursuant to a federal cause of action

for disclosure of medical records. See Burgess v. Charlottesville Sav. & Loan Ass’n, 477 F.2d 40,

43-44 (4th Cir. 1973) (“[T]he mere assertion in a pleading that the case is one involving the

construction or application of the federal laws does not authorize the District Court to entertain the

suit[,] nor does federal jurisdiction attach on the bare assertion that a federal right or law has been

infringed or violated or that the suit takes its origin in the laws of the United States.”) (internal

citations and quotation marks omitted). As to Plaintiff’s assertions that the defendants violated his

rights to privacy and due process, he provides no plausible allegation that any of the private actor

defendants’ actions implicate rights conferred by the United States Constitution. See Holloway v.

Pagan River Dockside Seafood, Inc., 669 F.3d 448, 452-53 (4th Cir. 2012) (finding that where the

alleged federal claim is “so insubstantial, implausible, foreclosed by prior decisions of [the United

States Supreme Court], or otherwise completely devoid of merit as not to involve a federal


                                             Page 4 of 6
controversy,” subject matter jurisdiction does not exist over that claim) (citing Steel Company v.

Citizens for a Better Environment, 523 U.S. 83, 89 (1998)). Therefore, federal question jurisdiction

does not exist in this case.

        Second, the diversity statute, 28 U.S.C. § 1332(a), requires complete diversity of parties and

an amount in controversy in excess of $75,000. Complete diversity of parties in a case means that

no party on one side may be a citizen of the same state as any party on the other side. See Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372-74 nn. 13-16 (1978).2 In absence of diversity

of citizenship, the amount in controversy is irrelevant. Here, Plaintiff’s Complaint alleges that most

of the defendants are citizens of South Carolina. Therefore, the parties in this case are not diverse.

III.    Conclusion

        There being no apparent basis of federal jurisdiction over this matter, the court recommends

that the Complaint be summarily dismissed without prejudice and without issuance and service of

process for lack of subject matter jurisdiction.


                                                      ___________________________________
September 30, 2019                                    Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE

             Plaintiff’s attention is directed to the important notice on the next page.




        2
          As to corporate parties, “a corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or foreign state where it has its
principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hoschar v. Appalachian Power Co.,
739 F.3d 163, 170 (4th Cir. 2014).

                                            Page 5 of 6
              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005)
(quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ. P.
6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       901 Richland Street
                                  Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                             Page 6 of 6
